 1

 2

 3
                                     UNITED STATES DISTRICT COURT
 4
                                   NORTHERN DISTRICT OF CALIFORNIA
 5
                                          SAN FRANCISCO DIVISION
 6

 7   UNITED STATES OF AMERICA,                        ) No. CR 21-00180 SI
                                                      )
 8           Plaintiff,                               )
                                                      ) ORDER OF DETENTION
 9      v.                                            )
                                                      )
10   JAMON MORTON,                                    )
                                                      )
11           Defendant.                               )
                                                      )
12

13
             The parties appeared before the Court on April 28, 2021, for a detention hearing. At the hearing,
14
     the defendant was present by videoconference and represented by Assistant Federal Public Defender
15
     Daniel Paul Blank. The government was represented by Assistant United States Attorney Dan M.
16
     Karmel. The government moved for detention, arguing that no condition or combination of conditions
17
     of release would reasonably assure the appearance of the defendant or the safety of the community.
18
     After argument, the Court ordered the defendant detained.
19
             In support of its motion for detention, the government proffered information about the nature and
20
     circumstances of the charged offense, the defendant’s criminal history, and additional suspected criminal
21
     conduct by the defendant, including that: the defendant was previously convicted of multiple weapons-
22
     related charges; the defendant was previously convicted of Assault with a Deadly Weapon on a Peace
23
     Officer or Firefighter; there is probable cause to believe the defendant possessed a loaded firearm with a
24
     high-capacity magazine in San Francisco, California, on October 17, 2020; the defendant is suspected to
25
     have assaulted and robbed an individual on October 5, 2020, taking, among other things, the victim’s
26
     firearm; the defendant is suspected of participating in a drive-by shooting on December 31, 2020; and at
27
     the times of the defendant’s October 17, 2020, and February 25, 2021, arrests the defendant fled from
28
 1 law enforcement and resisted arrest.

 2          Based on the proffered information, the Court found that the government met its burden of

 3 showing by clear and convincing evidence that defendant would pose a danger to the community if

 4 released. These findings are made without prejudice to defendant’s right to seek review of defendant’s

 5 detention, or file a motion for reconsideration if circumstances warrant it.

 6          Pursuant to 18 U.S.C. § 3143(a) and Fed. R. Crim. P. 32.1(a)(6), IT IS ORDERED THAT:

 7          1.      The defendant is committed to the custody of the Attorney General for confinement in a

 8 corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or

 9 being held in custody pending appeal;

10          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

11 and

12          3.      On order of a court of the United States or on request of an attorney for the government,

13 the person in charge of the corrections facility in which the defendant is confined shall deliver the

14 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

15 court proceeding.

16          IT IS SO ORDERED.

17 DATED: April 30, 2021                                         _________________________________
                                                                 HON. JACQUELINE SCOTT CORLEY
18                                                               United States Magistrate Judge
19

20

21

22

23

24

25

26

27

28
